IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                          :          ID No. 0311014303
                                           :          In and for Kent County
              v.                           :
                                           :
DAVID HILL,                                :
                                           :
              Defendant.                   :
                                           :

                                       ORDER

                             Submitted: August 14, 2017
                             Decided: August 17, 2017

        On this 17th day of August, 2017, having considered Defendant David Hill’s
(hereinafter “Mr. Hill’s”) Motion to be Relieved from the Sex Offender Registry,
the State’s response, and the evidence presented at the evidentiary hearing, it appears
that:
   1. Mr. Hill pled guilty to a single count of Attempted Violation of Privacy in
2004 after he used a foot camera in an attempt to surreptitiously view and video a
female victim employed at the Dover Mall. The incident at issue occurred in April
2003. The Court sentenced Mr. Hill to two years at supervision Level V suspended
for two years at supervision Level III. The conviction also required Mr. Hill’s
registration as a Tier I sex offender. Pursuant to 11 Del. C. § 4121(e)(1)c, at Tier I,
Mr. Hill was required to register as a sex offender for 15 years following the effective
date of his sentence. However, 11 Del. C. § 4121(e)(2)c allows a Tier I sex offender
to petition the Court
        for relief from designation as a sex offender, and from all obligations
        imposed . . . if 10 years have elapsed from the last day of Level IV or
        V or sentence imposed at the time of the original conviction, or from
          the date of sentencing if no Level IV or V sentence was imposed, and
          if the offender has successfully completed an appropriate sex offender
          treatment program certified by the State and has not been convicted of
          any crime . . . during such time.1
      2. Mr. Hill has complied with the conditions of his sentence since 2004,
including the registration requirement. He had no criminal convictions during the
intervening years. Accordingly, Mr. Hill has been properly registered as a sex
offender for 13 years. He now petitions the Court, pursuant to 11 Del. C. §
4121(e)(2)c for relief from the Registry. The State opposes this motion arguing that
the nature of his crime and the nature of his other prior similar bad conduct should
disqualify Mr. Hill from obtaining this relief.
      3. When considering a motion to be relieved from the Sex Offender Registry,
the petitioner must establish, “by a preponderance of the evidence, that the public
safety no longer requires preservation of the original designation.” 2 In determining
whether the public safety requires preservation of the original designation, the Court
must “weigh all the relevant evidence which bears upon the character and
propensities of the offender, and the facts and circumstances of that offender’s prior
offenses.”3       The Court, in its discretion, may hold an evidentiary hearing to
determine whether the petitioner is entitled to this relief. 4
      4. The Court held an evidentiary hearing for this matter, and during the hearing,
Mr. Hill presented the Court with a report from Mr. Ron Wolskee (hereinafter “Mr.
Wolskee”), a licensed social worker who specializes in the treatment of sex




1
    11 Del. C. § 4121(e)(2)(c).
2
    11 Del. C. § 4121(e)(2)d.
3
    11 Del. C. § 4121(e)(2)e.
4
    Id.

                                            2
offenders.5 Mr. Wolskee met with Mr. Hill on one occasion to assess his risk of
reoffending. In order to determine Mr. Hill’s risk level, Mr. Wolskee interviewed
Mr. Hill and reviewed the police reports referencing the convicted offense and other
alleged offenses. In the interview, however, they discussed only the circumstances
surrounding the offense for which he was convicted.
    5. Based upon this information, Mr. Wolskee testified regarding Mr. Hill’s
mental health, substance abuse, employment history, relationship history, and
impulses. He determined Mr. Hill’s risk assessment through the use of a Static 99
test. According to Mr. Wolskee, the Static 99 assessment is the most widely used
sex offender risk assessment. It measures a person’s risk level based on prior history
and prior acts. Mr. Hill’s score of 3 placed him in the moderate-low risk category.
Mr. Wolskee also scored Mr. Hill as having minimal depression based upon the Beck
Depression Index and as having low anxiety based upon the Beck Anxiety Inventory
test. Finally, Mr. Wolskee scored Mr. Hill as “one hundred per cent alcoholic” based
on the Michigan Alcohol Screening Test.
    6. Based on his evaluation, Mr. Wolskee opined that Mr. Hill is not a sexual
predator or a threat to the community. Mr. Wolskee relied heavily on the fact that
Mr. Hill has committed no criminal acts since the conviction for this offense.
However, Mr. Wolskee also noted that Mr. Hill continues to have voyeuristic sexual
fantasies, though Mr. Hill reports that he adequately controls any such impulses.


5
  Prior to the hearing, Mr. Hill requested to introduce Mr. Wolskee’s report into evidence at the
hearing, without the need for his testimony. The State objected on the grounds that it contested
the report’s foundation and therefore requested to cross-examine Mr. Wolskee. As Mr. Hill
correctly argued, strict rules of evidence do not apply in the context of this hearing because 11
Del. C. § 4121(e)(2)e requires the Court to consider all relevant evidence. This hearing is more
akin to a sentencing hearing and pursuant to D.R.E. 1101(b)(3), the strict rules of evidence do not
apply in sentencing hearings. Nevertheless, due to the centrality of this report to the ultimate issue
and the State’s request to cross-examine its author, the Court required Mr. Wolskee’s presence at
trial. The Court permitted Mr. Wolskee to testify telephonically.

                                                  3
   7. Despite the fact that Mr. Hill only pled guilty to one charge, based on Mr.
Hill’s own admission during his testimony, there were other incidents of similar
conduct over the course of three years (2001 through 2003). Mr. Hill acknowledged
that in 2001 there were at least three separate incidents where he committed similar
offenses at his place of employment with a video camera. In each incident, female
victims were unknowingly photographed or videotaped in private areas. The Court
finds that Mr. Hill did not share this information with Mr. Wolskee at the time of the
assessment.
   8. During the evidentiary hearing, Mr. Hill also presented the Court with a letter
from Eastern Shore Psychological Services LLC, evidencing completion of a
treatment program certified by the State of Maryland.          This program was a
behavioral accountability program for persons who sexually violated or abused other
persons. Mr. Hill attended this program from April 2004 through May of 2006, and
the letter noted that a Risk Management Evaluation for Adult Male Sex Offenders
found him to be at low risk to reoffend, provided he does not resume the abuse of
substances.
   9. At the hearing, Mr. Hill testified that he was ashamed of his actions and that
he did not want to further hurt his family by doing anything of a similar nature. His
conviction caused a great deal of damage to family relationships, which have since
been repaired, and he testified that he did not want to jeopardize those relationships
going forward. Mr. Hill also testified that he believes registering as a sex offender
hinders his employment options. Mr. Hill mentioned that he has also suffered
harassment on occasion due to the fact that he is a registered sex offender. He
maintained that these sexual offenses occurred because he was under a great deal of
stress at work, he did not control his alcohol and marijuana use, and had difficulties
with a prior marriage. However, he emphasized that he is now sober and that this


                                          4
will never happen again. Mr. Hill testified that he now has a strong support system
in place and is better able to manage his stress.
   10. The police officer who investigated this incident, other Dover Mall related
incidents, and incidents from Mr. Hill’s place of work, also testified at the hearing.
He detailed the nature of the offenses. He explained that the reason Mr. Hill was
only charged with the Dover Mall related incidents in 2003 was because the statute
at issue was not yet enacted at the time of the earlier work occurrences.
   11. After considering the evidence presented to the Court during the evidentiary
hearing and the parties’ submissions, the Court finds that while Mr. Hill has not
reoffended over the last 13 years, he has not satisfied his burden for relief from the
Sex Offender Registry.       Mr. Hill is required to persuade the Court, by a
preponderance of the evidence, that he is no longer a risk to the public safety. Based
on the evidence presented, the Court does not find that he has met this burden.
   12. The Court considered Mr. Wolskee’s conclusions and testimony and
acknowledges the fact that Mr. Hill has managed to avoid reoffending over the last
13 years, which weigh in Mr. Hill’s favor. However, the Court must consider all
relevant evidence bearing upon the character and propensities of the offender.    Mr.
Wolskee’s report places him in the moderate-low risk category, which by definition
evidences that he at least poses “a risk to the community.”
   13. The Court also assigns weight to the fact that Mr. Hill admitted at the hearing
to similar occurrences with multiple work colleagues as well as other possible
incidents at the Dover Mall. Mr. Hill’s behavior during these occurrences was
substantially similar to the offense in which he pled guilty. They occurred over a
multi-year period and involved significant planning with cameras and technology
available at the time. They did not involve a single mere impulse, but rather
evidenced a long planned and developed scheme implemented over a course of
years. They also included victims that were strangers as well as victims who were
                                           5
close acquaintances at work. These prior occurrences coupled with Mr. Wolskee’s
report acknowledging that Mr. Hill has similar urges at present makes early relief
from the Registry inappropriate.
    14. Additionally, the Court does not assign significant weight to Mr. Wolskee’s
risk assessment given that he did not take into consideration these prior offenses,
while on the other hand acknowledging that the Static 99 test should take into
account factors such as other sexual offenses.6 The Court notes that it appears as
though Mr. Wolskee’s failure to consider these other incidents is at least partially
due to the fact that Mr. Hill focused his attention solely on the conviction, as opposed
to all of the relevant circumstances. Relevant circumstances include by definition
other similar prior incidents such as those acknowledged by Mr. Hill in Court.7
    15. With regard to the assessment mentioned in the Eastern Shore Psychological
Services LLC letter evidencing completion of his treatment, more than ten years
have passed since that organization completed the risk assessment. There is also no
background information surrounding this assessment. The Court cannot assign
significant weight behind a stated conclusion regarding Mr. Hill’s risk as of 2006 in
the absence of more supporting information regarding the assessment used.
    16. The Court acknowledges that Mr. Hill has turned his life in a more positive
direction. However, because (1) Mr. Hill continues to have the same sexual fantasies
that led him to commit this offense, (2) his expert assesses him at a moderate-low


6
 The Court recognizes that Mr. Wolskee testified that even if he had applied this information, it
would not have changed his conclusions. However, in the Court’s view, it diminishes the weight
due his opinion.
7
  While Mr. Hill did not discuss the other incidents involving similar conduct at his evaluation,
Mr. Wolskee testified that he was aware of some of the prior alleged incidents from reading the
police reports. However, he testified that he did not take them into account because they were
only allegations. At the hearing, however, Mr. Hill acknowledged the veracity of many of the
complaints, and acknowledged that he could not dispute the others. Accordingly, the Court finds
them to be relevant prior offenses.

                                               6
risk to reoffend, and because of (3) the other evidence presented at the hearing, the
Court finds that he has not met his burden of showing, by a preponderance of the
evidence, that public safety no longer requires preservation of the original
designation until the statutorily required fifteen years have expired.
      WHEREFORE, Mr. Hill’s Motion to be Relieved from the Sex Offender
Registry is DENIED.
      IT IS SO ORDERED.
                                                     /s/Jeffrey J Clark
                                                            Judge




                                          7